Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the appeal brief filed 03/24/2022.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/01/2022, 06/13/2022, and 07/29/2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Arguments
Applicant’s arguments, on the Appeal Brief, see pages 9-12, filed 03/24/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li (WO2012106935), GAREAU et al. (US 20170005742) and HE (US 20080232366).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (WO2012106935) hereinafter Li in view of GAREAU et al. (US 20170005742) hereinafter GAREAU and further in view of HE (US 20080232366) hereinafter HE.
Regarding claim 1, Li teaches a data communication network (DCN) packet processing (i.e. a Data Communication Network (DCN) system, [0004]) method, wherein the method comprises: generating, by a first network device (the non-gateway network element), a first DCN packet, that includes a destination address and a payload (i.e. the non-gateway network element in the management domain sends an IP packet (contains a payload and destination address) to the network management server, [0009]), wherein the first network device and a second network device are connected using a physical link (i.e. the non-gateway network elements directly connected to the gateway through the PPP link, [0039]), and forwards the first DCN packet to the NMS according to the destination address (i.e. the packet to be forwarded to the network management server, [0064]).    
However, Li does not explicitly disclose the DCN includes a network management system (NMS) communicatively coupled to the second network device; a flexible Ethernet (Flex Ethernet) overhead.
However, GAREAU teaches the DCN includes a network management system (NMS) communicatively coupled to the second network device (i.e. a network management system has direct access to the FlexE shim 15 at both ends of the connection, [0063]; a flexible Ethernet (Flex Ethernet) overhead (i.e. FlexE overhead, [0041]).
Based on Li in view of GAREAU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of GAREAU to the system Li in order to increase efficiency of data communication capability of Li system.
Li does not explicitly disclose adding, by the first network device, the first DCN packet into a flexible Ethernet (Flex Ethernet) overhead multiframe; and sending, by the first network device, the flexible Ethernet (Flex Ethernet) overhead multiframe to the second network device by using the physical link, so that the second network device extracts the first DCN packet from the flexible Ethernet (Flex Ethernet) overhead multiframe.
However, HE teaches adding, by the first network device, the first DCN packet into a multiframe (i.e. a network node includes a multiframe processing unit for encapsulating subframes with the same forwarding path into a multiframe, [0008], the encapsulated subframes are padded into a multiframe, which, in the form of a payload, [0035], and an encapsulated Ethernet frame, comprising a destination address, [0054]); and sending, by the first network device, the multiframe to the second network device by using the physical link (i.e. transporting the multiframe via intermediate nodes to an egress node, [0007] and forwarding the multiframe on the network transport layer includes Ethernet, [0040]), so that the second network device extracts the first DCN packet from the multiframe (i.e. de-encapsulating the multiframe into the subframes with the same forwarding path at an egress node, [0007]).
Based on Li in view of HE it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of HE, even though HE does not explicitly disclose a flexible Ethernet (Flex Ethernet) overhead, the multiframe described in HE can be a flexible Ethernet (Flex Ethernet) overhead multiframe with the same functionality, to the system of Li in order to a reduced burden on data processing devices and enables low-cost packet transport, HE, [0006]). 

Regarding claim 2, Li does not explicitly disclose adding the first DCN packet into the Flex Ethernet overhead multiframe comprises: adding, by the first network device, the first DCN packet on a section management channel of the Flex Ethernet overhead multiframe.
However, GAREAU teaches adding the first DCN packet into the Flex Ethernet overhead multiframe comprises: adding, by the first network device, the first DCN packet on a section management channel of the Flex Ethernet overhead multiframe (i.e. The management channel occupies 18 bytes of each FlexE overhead multiframe, [0093]). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, the combination of Li in view of GAREAU teaches generating, by the first network device, a second DCN packet, that includes the destination Page 4 of 9Application No. 16/453,692Preliminary Amendmentaddress; monitoring, by the first network device, a state of a Flex Ethernet client (i.e. If one or more of the PHYs 22 of the FlexE group 12 has failed (e.g., loss of signal, failure to achieve block lock or alignment lock, high BER, or any other condition that results in PCS_Status=FALSE), the FlexE clients 14 will be sent continuous Ethernet Local Fault Ordered sets, GAREAU, [0107]), and determining that the state of the Flex Ethernet client is a conducted state (i.e. adding new FlexE clients 14 to the FlexE group 12 or resizing a FlexE client, GAREAU,  [0091]); and sending, by the first network device, the second DCN packet to the second network device through the Flex Ethernet client (i.e. the IP packet is first sent to the gateway network element according to the routing information, Li, [0009]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, Li does not explicitly disclose buffering, by the first network device, the first DCN packet.
However, GAREAU teaches buffering, by the first network device, the first DCN packet (i.e. the first of each sequence of four FlexE overhead blocks is encoded as an ordered set as shown in FIG. 9. The next three FlexE overhead blocks are encoded as data 66b blocks at known locations based on the position of the ordered set block. The block with the higher order 2 bits of D1=00 serves as a marker to be used for alignment and re-interleaving of the sub-calendars from each of the PHYs 22 of the FlexE group 12 at the FlexE demux. The full sequence repeats once per approximately 52.4 .mu.s. Subject to the amount of buffer provided in a given implementation, [0069]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claims 5-11, the limitations of claims 5-11 are similar to the limitations of claims 1-4. Li further teaches a network device, used as a first network device, wherein the first network device comprises: a memory comprising instructions; one or more processors coupled to the memory (i.e. non-gateway network element, [0019]), a network device, used as a second network device, wherein the second network device comprises: a memory comprising instructions; one or more processors coupled to the memory (i.e.  The gateway network element includes: a transmitter 1, an obtaining unit 2, a generating unit 3, a memory 4, and a registration unit, [0059]). Therefore, the limitations of claims 5-11 are rejected in the analysis of claims 1-4 above, and the claims are rejected on that basis.
Regarding claim 12, Li does not explicitly disclose adding the first DCN packet into the Flex Ethernet overhead multiframe comprises: adding, by the first network device, the first DCN packet on a shim to shim management channel of the Flex Ethernet overhead multiframe.  	However, GAREAU teaches loading the first DCN packet into the Flex Ethernet overhead multiframe comprises: loading, by the first network device, the first DCN packet on a shim to shim management channel of the Flex Ethernet overhead multiframe (i.e. Fig. 3). Therefore, the limitations of claim 12 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Regarding claim 13, Li does not explicitly disclose adding the first DCN packet into the Flex Ethernet overhead multiframe comprises: splitting, by the first network device, the first DCN packet and adding the first DCN packet on a section management channel and a shim to shim management channel of the Flex Ethernet overhead multiframe.						However, GAREAU teaches loading the first DCN packet into the Flex Ethernet overhead multiframe comprises: splitting, by the first network device, the first DCN packet (i.e. addressed by spreading the relevant overhead across a sequence of four FlexE overhead blocks, each separated by 20.times.1023 FlexE data blocks, [0069]) and adding the first DCN packet on a section management channel and a shim to shim management channel of the Flex Ethernet overhead multiframe (i.e. Certain applications may require the use of a management channel between the FlexE mux and the FlexE demux. Controller has access to the FlexE shims 16 on both ends of the FlexE group 12, but certain applications such as using FlexE for an n.times.100G umbilicus to a remote shelf may use the management channel for communication with the controller in the remote shelf for configuration, [0092]). Therefore, the limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Regarding claim 14, Li does not explicitly disclose buffering, by the first network device, the second DCN packet.										GAREAU teaches buffering, by the first network device, the second DCN packet (i.e. the first of each sequence of four FlexE overhead blocks is encoded as an ordered set as shown in FIG. 9. The next three FlexE overhead blocks are encoded as data 66b blocks at known locations based on the position of the ordered set block. The block with the higher order 2 bits of D1=00 serves as a marker to be used for alignment and re-interleaving of the sub-calendars from each of the PHYs 22 of the FlexE group 12 at the FlexE demux. The full sequence repeats once per approximately 52.4 .mu.s. Subject to the amount of buffer provided in a given implementation, [0069]). Therefore, the limitations of claim 14 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Regarding claims 15-16, the limitations of claims 15-16 are similar to the limitations of claims 12-13. Therefore, the limitations of claims 15-16 are rejected in the analysis of claims 12-13 above, and the claims are rejected on that basis.
Regarding claim 17, Li does not explicitly disclose the instructions cause the second network device to be configured to: extract the first DCN packet from a shim to shim management channel of the Flex Ethernet overhead multiframe.					However, HE teaches the instructions cause the second network device to be configured to: extract the first DCN packet from a shim to shim management channel of the Flex Ethernet overhead multiframe (i.e. de-encapsulating the multiframe into the subframes with the same forwarding path at an egress node, [0007]). Therefore, the limitations of claim 17 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Regarding claim 18, Li does not explicitly disclose the instructions cause the second network device to be configured to: extract the first DCN packet from a section management channel and a shim to shim management channel of the Flex Ethernet overhead multiframe.	However, GAREAU teaches the instructions cause the second network device to be configured to: extract the first DCN packet from a section management channel and a shim to shim management channel of the Flex Ethernet overhead multiframe (i.e. This provides a marker which allows the data from the different PHYs 22 of the FlexE group 12 to be re-interleaved in the original sequence so that the FlexE clients 14 can be extracted. The 66b block stream is then converted into the format for the individual FlexE group PHY, [0103]). Therefore, the limitations of claim 18 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Regarding claim 19, Li does not explicitly disclose the second network device is communicatively coupled to the NMS using a second physical link, or the second network device is communicatively coupled to the NMS via one or more additional network devices, wherein a local routing table included in the second network device maps an address associated with the NMS to a third physical link associated with a particular network device of the one or more additional network devices.							However, GAREAU teaches the second network device is communicatively coupled to the NMS using a second physical link (i.e. a network management system has direct access to the FlexE shim 15 at both ends of the connection, [0068]); or the second network device is communicatively coupled to the NMS via one or more additional network devices, wherein a local routing table included in the second network device maps an address associated with the NMS to a third physical link associated with a particular network device of the one or more additional network devices. Because of the word “or” only one limitation mapped. Therefore, the limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Regarding claim 20, Li does not explicitly disclose receiving, from the NMS, a management packet via a Flex Ethernet channel established between the NMS and the first network device based on the first DCN packet.						However, GAREAU teaches receiving, from the NMS, a management packet via a Flex Ethernet channel established between the NMS and the first network device based on the first DCN packet (i.e. FlexE for an n.times.100G umbilicus to a remote shelf may use the management channel for communication with the controller in the remote shelf for configuration, alarming, software update, [0092]). Therefore, the limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A W/
AYELE F. WOLDEMARIAM
Examiner, Art Unit 2447
11/09/22


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447